DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1, Species B3, and Species C2 in the reply filed on 06/08/2021 is acknowledged. The traversal is on the ground(s) that “all pending claims are generic to the identified species.” This is not found persuasive because restriction on species disclosed, but not claimed, is proper as indicated in at least MPEP 808.01(a) and 806.04(h). There is a search burden for the identified species because the species require a different field of search e.g., employing different search queries (directed towards the different pressure vessels disclosed in species A1 vs species A2; directed towards the different flow annulus features as disclosed in species B1 vs species B2 vs species B3; directed towards the different arrangement of control rod drive shaft retention tubes disclosed in species C1 vs species C2); the prior art applicable to one species would not likely be applicable to another species (art teaching a pressure vessel with one-sided control rod insertion is not likely to also teach two-sided control rod insertion; art teaching tags on an outer surface of an inner cladding is not likely to also teach dimples on an inner surface of an outer cladding or both tags on an outer surface of an inner cladding and dimples on an inner surface of an outer cladding; art teaching control rod drive mechanisms extending outside of the pressure vessel is not likely to also teach control rod drive mechanisms housed within . The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-21 are pending in the application and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, 13, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites “the fuel rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other.” Claim 4, on which claim 5 depends, recites “at each longitudinally separated location, the plurality of fuel rod flow annulus features are circumferentially distributed at radially equal intervals.” It is unclear what additional structural limitation claim 5 is intended to impart, as both claim 4 and claim 5 appear to be saying the same thing: at each longitudinally separated location, the fuel rod flow annulus features are located along the circumference of at least one of the outer surface of the fuel rod and the inner surface of Claims 7, 13, 15, 18, and 20 are indefinite for the same reasons as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,212,987 (“Mason”) in view of US Publication No. 2016/0049210 (“Filippone”) further in view of US Patent No. 3,069,341 (“Daniels”).

Regarding claim 1, Mason teaches (see Mason, Figs. 1, 6) a mobile, graphite-moderated fission reactor (Mason, Fig. 1, 1:10-16, 1:48-53), comprising:
a pressure vessel (1) defining an interior volume (Mason, Fig. 1),
an active core region (2) located within the interior volume of the pressure vessel, the active core region including a fuel assembly (between plates 6, 6’, generally 3) and a reflector (44-46) (Mason, Figs. 1, 6, 1:66-70, 2:45-48); and
at least one control system (generally 9, 43), wherein at least a portion of the at least one control system is located in a control region (8) within the interior volume of the pressure vessel (Mason, Figs. 1, 6),
wherein the fuel assembly includes a plurality of fuel unit cells (hexagonal bricks 3 containing fuel rods 5) and a plurality of control unit cells (hexagonal bricks 3 containing control rods 9, 43), each unit cell including a longitudinally extending graphite 
wherein a fuel rod is positioned in the channel of each of the plurality of fuel unit cells and forms a fuel rod flow annulus between an outer surface of the fuel rod and an inner surface of the channel of the fuel unit cell (Mason, Fig. 1, 2:70-3:5), and
wherein the pressure vessel is sized for mobile transport using a ship, train or truck (Mason, 1:10-16, 1:39-42, 1:48-53).

Mason discloses the control rods may be moved in and out of the core (Mason, 3:61-68), but does not explicitly disclose a plurality of control rod drive mechanisms.

Filippone teaches (see Filippone, Figs. 1, 4) a mobile fission reactor (generally 100) comprising at least one control system (generally 205, 214) including a plurality of control rod drive mechanisms (205), wherein at least a portion of the at least one control system is located in a control region (210) within an interior volume of a pressure vessel (100) (Filippone, Figs. 1, 4, [0060], [0065]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine the control rod drive mechanisms of Filippone with the reactor of Mason for the predictable purpose of controlling the insertion and withdrawal of the control rods (Filippone, [0065]).

Mason further does not disclose a plurality of fuel rod flow annulus features.


	A POSA would have been motivated to modify the fuel unit cells of Mason in view of the fuel rod flow annulus features as taught by Daniels because Daniels teaches these features maintain the fuel rods centrally within the annulus (Daniels, 2:40-42). 

Regarding claim 2, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 1. Daniels further teaches wherein the plurality of fuel rod flow annulus features are circumferentially distributed at radially equal intervals (Daniels, Figs. 2-3). A POSA would have been motivated to combine Mason, Filippone, and Daniels as discussed above with regards to claim 1. 

Regarding claim 3, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 1. Daniels further teaches wherein the plurality of fuel rod flow annulus features are equally spaced at longitudinally separated locations (Daniels, Fig. 2). A POSA would have been motivated to combine Mason, Filippone, and Daniels as discussed above with regards to claim 1.

Regarding claim 4, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 1. Daniels further teaches wherein the plurality of fuel rod flow annulus features are equally spaced at longitudinally separated locations, and wherein, at each longitudinally separated location, the plurality of fuel rod flow annulus features are circumferentially distributed at radially equal intervals (Daniels, Figs. 2-3). A POSA would have been motivated to combine Mason, Filippone, and Daniels as discussed above with regards to claim 1.

Regarding claim 5, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 4. Daniels further teaches wherein the fuel rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Daniels, Figs. 2-3; Daniels shows that in a set of features 13 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the cladding from the other features in the set). A POSA would have been motivated to combine Mason, Filippone, and Daniels as discussed above with regards to claim 1.

Regarding claim 6, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 4. Daniels further teaches wherein, at each longitudinally separated location, there are three or more fuel rod flow annulus features (Daniels, Figs. 2-3). A POSA would have been motivated to combine Mason, Filippone, and Daniels as discussed above with regards to claim 1.

Regarding claim 7, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 6. Daniels further teaches wherein the fuel rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Daniels, Figs. 2-3; Daniels shows that in a set of features 13 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the cladding from the other features in the set). A POSA would have been motivated to combine Mason, Filippone, and Daniels as discussed above with regards to claim 1.

Regarding claim 8, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 4. Filippone further teaches a shipping container (700) for containing a pressure vessel (100) of a mobile fission reactor (Filippone, Figs. 17, 22-23, [0083]). A POSA would have been motivated to combine the shipping container of Filippone with the reactor of Mason-Filippone-Daniels for the predictable purpose of safely transporting the reactor in a radiation shielding container (Filippone, [0083]).

Claim(s) 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Filippone and Daniels further in view of US Patent No. 3,720,580 (“Schabert”).

Regarding claim 9, Mason in view of Filippone further in view of Daniels teaches the mobile, graphite-moderated fission reactor according to claim 1. Mason further discloses wherein a control rod (9, 43) is positioned in the channel of each of the plurality of control unit cells and forms a control rod flow annulus between an outer surface of the control rod and an inner surface of the cladding of the channel of the control unit cell (Mason, Fig. 6). 

The combination of Mason-Filippone-Daniels does not teach a plurality of control rod flow annulus features.

Schabert teaches (see Schabert, Figs. 1-2) a control rod (2) for a fission reactor (Schabert, Abstract, Fig. 1), the control rod positioned in a channel (formed within tube 1), wherein a plurality of control rod flow annulus features (22) are attached to the outer surface of the control rod (Schabert, Figs. 1-2).

	It would have been obvious to a POSA to include the control rod flow annulus features of Schabert in the reactor of Mason-Filippone-Daniels because Schabert teaches these features guide and secure the control rod within the channel (Schabert, 1:65-2:5, 2:53-57). 
Regarding claim 10, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are circumferentially distributed at radially equal intervals (Schabert, Fig. 2). A POSA would have been motivated to combine Mason, Filippone, Daniels, and Schabert as discussed above with regards to claim 9. 

Regarding claim 11, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are equally spaced at longitudinally separated locations (Schabert, Fig. 1). A POSA would have been motivated to combine Mason, Filippone, Daniels, and Schabert as discussed above with regards to claim 9. 

Regarding claim 12, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Schabert further teaches wherein the plurality of control rod flow annulus features are equally spaced at longitudinally separated locations, and wherein, at each longitudinally separated location, the plurality of control rod flow annulus features are circumferentially distributed at radially equal intervals (Schabert, Figs. 1-2). A POSA would have been motivated to combine Mason, Filippone, Daniels, and Schabert as discussed above with regards to claim 9. 

Regarding claim 13, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 12. Schabert further teaches wherein the control rod flow annulus features at successive, longitudinally separated locations are radially offset relative to each other (Schabert, Figs. 1-2; Schabert shows that in a set of features 22 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the control rod from the other features in the set). A POSA would have been motivated to combine Mason, Filippone, Daniels, and Schabert as discussed above with regards to claim 9. 

Regarding claim 14, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 12. Schabert further teaches wherein, at each longitudinally separated location, there are three or more control rod flow annulus features (Schabert, Figs. 1-2). A POSA would have been motivated to combine Mason, Filippone, Daniels, and Schabert as discussed above with regards to claim 9. 

Regarding claim 15, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 14. Schabert further teaches wherein the control rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Schabert, Figs. 1-2; Schabert shows that in a set of features 22 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the control rod from 

Regarding claim 16, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 9. Filippone further teaches a shipping container (700) for containing a pressure vessel (100) of a mobile fission reactor (Filippone, Figs. 17, 22-23, [0083]). A POSA would have been motivated to combine the shipping container of Filippone with the reactor of Mason-Filippone-Daniels for the predictable purpose of safely transporting the reactor in a radiation shielding container (Filippone, [0083]).

Regarding claim 17, Mason in view of Filippone and Daniels teaches the mobile, graphite-moderated fission reactor according to claim 1. Mason further discloses wherein a control rod (9, 43) is positioned in the channel of each of the plurality of control unit cells and forms a control rod flow annulus between an outer surface of the control rod and an inner surface of the cladding of the channel of the control unit cell (Mason, Fig. 6). Daniels further teaches wherein the plurality of fuel rod flow annulus features are equally spaced at longitudinally separated locations, and wherein, at each longitudinally separated location, the plurality of fuel rod flow annulus features are circumferentially distributed at radially equal intervals (Daniels, Figs. 2-3). 

The combination of Mason-Filippone-Daniels does not teach a plurality of control rod flow annulus features.


	It would have been obvious to a POSA to include the control rod flow annulus features of Schabert in the reactor of Mason-Filippone-Daniels because Schabert teaches these features guide and secure the control rod within the channel (Schabert, 1:65-2:5, 2:53-57). 

Regarding claim 18, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 17. Schabert further teaches wherein the control rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Schabert, Figs. 1-2; Schabert shows that in a set of features 22 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the control rod from the other features in the set). Daniels further teaches wherein the fuel rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Daniels, Figs. 2-3; Daniels shows that in a set of features 13 at a longitudinal location, each feature in the set is rotationally offset around the 

Regarding claim 19, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 17. Schabert further teaches wherein, at each longitudinally separated location, there are three or more control rod flow annulus features (Schabert, Figs. 1-2). Daniels further discloses wherein, at each longitudinally separated location, there are three or more fuel rod flow annulus features (Daniels, Figs. 2-3). A POSA would have been motivated to combine Mason, Filippone, Daniels, and Schabert as discussed above with regards to claim 17. 

Regarding claim 20, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 19. Schabert further teaches wherein the control rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Schabert, Figs. 1-2; Schabert shows that in a set of features 22 at a longitudinal location, each feature in the set is rotationally offset around the circumference of the control rod from the other features in the set). Daniels further teaches wherein the fuel rod flow annulus features at successive, longitudinally separated locations are rotationally offset relative to each other (Daniels, Figs. 2-3; Daniels shows that in a set of features 13 at a longitudinal location, each feature in the set is rotationally offset around the 

Regarding claim 21, Mason in view of Filippone and Daniels further in view of Schabert teaches the mobile, graphite-moderated fission reactor according to claim 17. Filippone further teaches a shipping container (700) for containing a pressure vessel (100) of a mobile fission reactor (Filippone, Figs. 17, 22-23, [0083]). A POSA would have been motivated to combine the shipping container of Filippone with the reactor of Mason-Filippone-Daniels for the predictable purpose of safely transporting the reactor in a radiation shielding container (Filippone, [0083]).

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646